DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/15/2021, 2/3/2021 and 9/11/2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-044825, filed on May 13, 2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “supplying circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
The drawings are objected to because Figs. 2 – 3 should be in reference to item 13 not item 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the language “a supplying circuit that supplies information . . . to the outside” is ambiguous.  It is not clear as to what is meant by “outside.”  One possible interpretation is that the supplying circuit is an input/output circuit that uses wiring/cabling to communicate information somewhere within the radar and/or the radar equipped vehicle system.  Another possible interpretation is that he supplying circuit is a wireless communication circuit that transmits via a radio antenna the information to an outside network.  The specification states “a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.”  See Spec. Para. 14.  The specification appears to suggest that the supplying circuit is involved with some type of autonomous control of a vehicle.  However, none of the drawings show a supplying circuit.  Neither the specification nor the drawings make clear whether the supplying circuit is part of the radar or radar equipped vehicle system or whether the supplying circuit is located at a remote location such as a base station that is used to control, for example, an unmanned aerial vehicle, UAV.  Moreover, it is not clear whether the supplying circuit is in and of itself the controller or simply supplying information to See Mass. Inst, of Tech. v. Abacus Software, 462 F.3d 1344, 1355-1356 (Fed. Cir. 2006).  Therefore, the metes and bounds of the claim cannot be ascertained, thus the claims are indefinite.  
Regarding claims 14 and 20, the specification states “it is difficult to distinguish a reflected wave from an object existing in the vicinity of the radar apparatus and the unnecessary signal, and thus there is a problem that it is difficult to detect the object existing in the vicinity.”  See Spec. Para. 4.  An example of an unnecessary signal is a reflection from a bumper wherein the bumper is located on the same vehicle as the radar.  See Spec. Para. 4.  Figure 7 of the instant application shows the “operation of detecting an object existing in the vicinity of the radar device.” See Spec. Para. 17. In other words, the objects being detected could be other vehicles which makes sense because the specification also state “a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.”   See Spec. 14.  
The applicant is using the word “object” in the claims to refer to both a signal of interest, e.g. another vehicle, and an unnecessary signal, e.g. bumper. However, it is not always clear to the Examiner when the Applicant is using the word object to refer to a signal of interest or an unnecessary signal.  For example, claim 11 use of the word “object” appears to be directed to detecting a signal of interest such as another vehicle; however, claims 14, 15, 20 and 21 use of the word “object” appears to be directed to an unnecessary signal, e.g. bumper reflection.  The Examiner has to speculate as to when the word object refers to a signal of interest or an unnecessary signal.  For example, the Examiner assumes based on the specification that the object as claimed in claim 11 is due to a signal of interest; however, the use of the word object in 
Dependent claims 12-18 and 20-30 are rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brookner (US 3,787,853).
As to claims 11 and 19, Brookner teaches a radar device that detects an object (Figs. 1-2), comprising: 
an output circuit that outputs a signal having a plurality of synchronized frequency components (Fig. 3 item 88, Fig. 4, Fig. 6 item 102, Fig. 7, Fig. 8 item 126, Fig. 9 items 148, 150 and 152 and Figs. 10a-10b); 
a generation circuit that generates a local oscillation signal on the basis of the signal output from the output circuit
a transmission circuit that generates a transmission signal on the basis of the local oscillation signal and transmits the transmission signal through a transmission antenna (Fig. 1 items 29, 14 and 10; Fig. 2 at least items 30);
a receiving circuit that receives the transmission signal reflected from the object through a reception antenna (Fig. 1 item 77), and outputs the signal as a reception signal (Fig. 3 item 90); 
a detection circuit that executes processing of detecting the object on the basis of a phase of a plurality of frequency components included in the reception signal (Id. see also 6:60-64 “The outputs of matched filters 82, 84, and 86 are summed in summer 88, which generates a signal on line 90 at a time proportional to range and showing that the received signal has a r doppler frequency.”  The detection circuitry includes at least the matched filters.); and 
a supplying circuit that supplies information on the object which is detected by the detection circuit to the outside (Id. The information of range and Doppler is being outputted by at least summer 88.  See also Fig. 3 item 90.), 
wherein the transmission circuit generates the transmission signal by superimposing the same modulation signal on each of the plurality of frequency components included in the local oscillation signal (Figs. 6-9).
As to claim 16, Brookner disclose the radar device according to claim 11, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner 2:53-54 “amplitude and phase modulation”).
As to claim 17, Brookner discloses the radar device according to any claim 11, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (7:12-14 “burst period … The spacings between the bursts may be either equal or different.”  See also Figs. 4, 7) and 10a-b 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 – 13, 22 – 23, 25 – 26 are rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Farmer (US 5,969,667).
As to claim 12, Brookner discloses the radar device according to claim 11, wherein in the signal that is output from the output circuit and has the plurality of frequency components, the frequency components are arranged in a comb shape with constant intervals (5:1-3 “The width of each pulse 92 shown is approximately equal to one over the duration of each radio-frequency pulse.”), 
the generation circuit generates the local oscillation signal by multiplying or frequency-dividing the signal in which the frequency components are arranged in the comb shape (Fig. 2 
the transmission circuit generates the transmission signal by up-converting the same baseband signal with the local oscillation signal, 
the receiving circuit generates the reception signal by down-converting the reception signal with the local oscillation signal (Fig. 1 item 75 mixer), and 
the detection circuit detects the object on the basis of a plurality of frequency components included in the down-converted signal (6:60-64 as cited in claim 1).
Figure 1 of Brookner does not show the waveform generator 29 coupled to a mixer.  It is well-known that the size of an antenna is proportional to wavelength wherein wavelength is inversely proportional to frequency.  Thus, in order to converse space and save costs, an intermediate signal is upconverted onto a carrier thus allowing for the use of a smaller antenna.  
For example, Farmer teaches a mixer to upconvert a signal.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify figure 1 of Brookner to include an mixer coupled to the waveform generator upstream the antennae in order to upconvert the signal before transmission thereby allowing use of a smaller antenna thus saving cost and reducing space requirements.  
As to claim 13, Brookner in view of Farmer teaches the radar device according to claim 12, wherein the detection circuit emphasizes or attenuates the object existing in a predetermined distance on the basis of the down-converted signal (Regarding “emphasizes” see Brookner at 10:1-21 describes the effect of the matched filtering on the received signal.  Essentially, the matched filter improves the signal of interest, e.g. reflection due to a target, signal-to-noise.  See also 9:35-36 “filter can coherently integrate 24 of the tones of the received signal.”  Regarding attenuates,” the specification appears to refer to mixers and filters with regard to attenuation.  See Spec. Paras. 24, 28, 35-36 and 39.  A mixer produces sum and difference frequencies that are at half the amplitude of the carrier according to the well known multiplication trigonometric identity.  Filters have characteristics similar to a Sinc function which also have attenuating effects.  As such, it is understand that the mixer 75 in figure 1 of Brookner provides attenuation.).
As to Claim 25, Brookner in view of Farmer teaches the radar device according to claim 13, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner 2:53-54 “amplitude and phase modulation”).
As to claim 26, Brookner in view of Farmer teaches the radar device according to any claim 13, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner 8:51-54 “It remains open for 2                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 8:5-12 “spacing between pulses” as shown in Fig. 7.  The pulse repetition frequency which is relevant in determining range and doppler ambiguities.  See also 7:12-14 “burst period … The spacings between the bursts may be either equal or different.”  See also Figs. 4, 7 and 10a-b).
As to claim 22, Brookner in view of Farmer teaches the radar device according to claim 12, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner 2:53-54 “amplitude and phase modulation”).
As to claim 23, Brookner in view of Farmer teaches the radar device according to any claim 12, wherein the output circuit generates a signal having a plurality of synchronized                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 8:5-12 “spacing between pulses” as shown in Fig. 7.  The pulse repetition frequency which is relevant in determining range and doppler ambiguities.  See also 7:12-14 “burst period … The spacings between the bursts may be either equal or different.”  See also Figs. 4, 7 and 10a-b).
Claims 14-15, 20-21 and 28 – 29 are rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Farmer in further view of Huemer (US 2017/0219691).
As to claim 14, Brookner in view of Farmer teaches the radar device according to claim 12, wherein the reception signal includes signals reflected from a plurality of the objects (Assuming there is a plurality of objects, then yes.), and 
the detection circuit  (Fig. 1 item 22) and 
[wherein the phase component] .
In the same field of endeavor, Huemer teaches “The cancellation method is summarized in the flow-chart of FIG. 9. As compared to a known radar system the RF transmit signal s.sub.RF(t) is transmitted to an on-chip target (OCT) 300 (see step 701). The signal y.sub.RF,O(t) received from OCT 300 down-converted to the base band (base band signal y.sub.O(t), step 702) and digitized (digital base band signal y.sub.O[n], step 703). The decorrelated phase noise (DPN) signal Δφ.sub.O[n] is estimated from digitized signal y.sub.O(t), and a corresponding cancellation signal ŷ.sub.S[n] is generated based on the estimated DPN signal Δφ.sub.O[n] (step 704). Finally, the cancellation signal is subtracted from the (down-See, e.g., Frederick (US 2009/0050685) Para. 10 (citing “Leakage associated with the transmit signal frequently generates interference in the receive path and may result from one or more sources such as reflections off other nearby objects in the vicinity …”).
In view of the teachings of Huemer, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 item 22 of Huemer in view of Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to claim 28, Brookner in view of Farmer and Huemer teaches the radar device according to claim 14, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner Fig. 2 items 52, 54, 56 and items 46, 48 and 50).
As to claim 29, Brookner in view of Farmer and Huemer teaches the radar device according to any claim 14, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner 8:51-54 “It remains open for 2                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 
As to claim 20, Brookner in view of Farmer teaches the radar device according to claim 13, wherein the reception signal includes signals reflected from a plurality of the objects (if there are objects, then yes), .
In view of the teachings of Huemer as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 item 22 of Huemer in view of Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to claim 21, Brookner in view of Farmer teaches the radar device according to claim 13, wherein the detection circuit detects  (Brookner Fig. 1 item 22), (Whether the leakage signal is directly or indirectly received by the receive antenna from the transmit antenna.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).).
In view of the teachings of Huemer as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 item 22 of Huemer in view of Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to Claim 15, Huemer in view of Farmer and Huemer teaches the radar device according to claim 12, wherein the detection circuit  (Fig. 1 item 22), .
In view of the teachings of Huemer as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 item 22 of Huemer in view of Farmer to include circuitry of Humer’s figure 6 in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
Claims 14-15, 20-21 and 28 – 29 are rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Farmer in further view of William (US 2017/0219691).
As to claim 14, Brookner in view of Farmer teaches the radar device according to claim 12, wherein the reception signal includes signals reflected from a plurality of the objects (Assuming there is a plurality of objects, then yes.), and 
the detection circuit  (Fig. 1 item 22) and 
[wherein the phase component] .
In the same field of endeavor, William teaches “the difference in transmit frequencies causes a phase difference between the associated receive signals. When the complex subtraction of the signals is performed, the signals with the smallest phase difference are effectively eliminated, since the direct subtraction of the similar signals results in a very small resulting 
In view of the teachings of William, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Huemer in view of Farmer to include circuitry of William’s figure 1 items 28 and 30 (Williams corresponding item 22) and items 32, 34 and 36 (Williams corresponding item 77), respectively, in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.  
As to claim 28, Brookner in view of Farmer and William teaches the radar device according to claim 14, wherein the transmission circuit generates the transmission signal by modulating the local oscillation signal by amplitude modulation, phase modulation, or a combination of the amplitude modulation and the phase modulation (Brookner Fig. 2 items 52, 54, 56 and items 46, 48 and 50).
As to claim 29, Brookner in view of Farmer and William teaches the radar device according to any claim 14, wherein the output circuit generates a signal having a plurality of synchronized frequency components on the basis of a signal in which a predetermined waveform repeats in a predetermined period (Brookner 8:51-54 “It remains open for 2                     
                        
                            
                                T
                            
                            
                                B
                            
                        
                    
                 before recycling.  See also 
As to claim 20, Brookner in view of Farmer teaches the radar device according to claim 13, wherein the reception signal includes signals reflected from a plurality of the objects (if there are objects, then yes), .
In view of the teachings of William as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Huemer in view of Farmer to include circuitry of William’s figure 1 items 28 and 30 (Williams corresponding item 22) and items 32, 34 and 36 (Williams corresponding item 77), respectively, in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.
As to claim 21, Brookner in view of Farmer teaches the radar device according to claim 13, wherein the detection circuit detects  (Brookner Fig. 1 item 22), (Whether the leakage signal is directly or indirectly received by the receive antenna from the transmit antenna.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).).
In view of the teachings of William as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Huemer in 
As to Claim 15, Huemer in view of Farmer and Huemer teaches the radar device according to claim 12, wherein the detection circuit  (Fig. 1 item 22), .
In view of the teachings of William as discussed supra, it would have been obvious to a person having ordinary skill in the art to apply to modify figure 1 items 22 and 77 of Huemer in view of Farmer to include circuitry of William’s figure 1 items 28 and 30 (Williams corresponding item 22) and items 32, 34 and 36 (Williams corresponding item 77), respectively, in order to reduce leakage thereby improving the signal-to-noise of the signal as it pertains to signals of interest.
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Jung (US 2015/0346337).
As to claim 18, Brookner does not teach the radar device according to claim 11, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In the same field of endeavor, Jung teaches “the electronic control unit 30 may control the braking unit 40 when it is determined that emergency braking is required, based on the distance between the recognized pedestrian and the host vehicle (Para. 50).”  Jung also teaches See Jung Para. 13.  
In view of the teachings of Jung, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Farmer as applied to claim 12 in further view of Jung (US 2015/0346337).
As to claim 24, Brookner in view of Farmer does not teach radar device according to claim 12, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Farmer with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better See MPEP 2143 I Rationale A.  
Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Farmer as applied to claim 13 in further view of Jung (US 2015/0346337).
As to claim 27, Brookner in view of Farmer does not teach the radar device according to claim 13, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Farmer with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner in view of Farmer and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Claim 30 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Farmer and Huemer as applied to claim 14 and in further view of Jung (US 2015/0346337).
As to claim 30, Brookner in view of Farmer and Huemer does not teach the radar device according to claim 14, wherein the radar device is mounted on a vehicle, and a travel state of the 
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Farmer and Huemer with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge that roadways are dominated with clutter, e.g. buildings.  As such, there exists a need to provide clutter mitigation in vehicles radars in order to improve signal quality that will result in better detection decisions such as determining whether a pedestrian is present.  As such, the combination of Brookner in view of Farmer and Huemer and Jung would result in a predictable result of having an autonomous vehicle equipped with a radar with superior clutter rejection resulting in higher quality detections thus resulting in less erroneous braking.  See MPEP 2143 I Rationale A.  
Claim 30 is rejected under 35 U.S.C. 103 as being obvious over Brookner in view of Farmer and William as applied to claim 14 and in further view of Jung (US 2015/0346337).
As to claim 30, Brookner in view of Farmer and Huemer does not teach the radar device according to claim 14, wherein the radar device is mounted on a vehicle, and a travel state of the vehicle is controlled on the basis of information on the object which is supplied from the supplying circuit.
In view of the teachings of Jung as discussed supra, it would have been obvious to a person having ordinary skill in the art to combine the radar system of Brookner in view of Famer and William with the vehicle system of Jung.  The advantages of Brookner’s radar is high clutter rejection.  See Brookner at least 1:13-19, 7:25-30, 6:44, and 10:1-5.  It is common knowledge See MPEP 2143 I Rationale A.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648